 58305 NLRB No. 9DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD1The agreement is between the Sheet Metal Workers and theHouston Sheet Metal Contractors Association, of which the Em-
ployer is a member.Carpenters District Council of Houston & Vicinityand its Member, Millwrights Local Union No.
2232, a/w United Brotherhood of Carpenters
and Joiners of America, AFL±CIO±CLC andBlumenthal Sheet Metal Co. and Sheet Metal
Workers' International Association, Local
Union 54. Case 16±CD±147September 30, 1991DECISION AND DETERMINATION OFDISPUTEBYMEMBERSDEVANEY, OVIATT, ANDRAUDABAUGHThe charge in this Section 10(k) proceeding wasfiled June 5, 1991, by the Employer, alleging that the
Respondent, Carpenters District Council of Houston &
Vicinity and its Member, Millwrights Local Union No.
2232 (Millwrights), violated Section 8(b)(4)(D) of the
National Labor Relations Act by engaging in pro-
scribed activity with an object of forcing the Employer
to assign certain work to employees it represents rather
than to employees represented by the Sheet Metal
Workers' International Association, Local Union 54
(Sheet Metal Workers). The hearing was held June 25,1991, before Hearing Officer Olivia Garcia Boullt. The
Employer, the Millwrights, and the Sheet Metal Work-
ers filed posthearing briefs.The National Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board affirms the hearing officer's rulings, find-ing them free from prejudicial error. On the entire
record, the Board makes the following findings.I. JURISDICTIONThe Employer, a Texas corporation, is engaged inthe business of sheet metal contracting at its facility in
Houston, Texas, where in the 12 months preceding the
hearing it derived gross revenues in excess of $50,000
from performance of services for customers directly
engaged in interstate commerce, including General
Foods Maxwell House. The parties stipulate, and we
find, that the Employer is engaged in commerce within
the meaning of Section 2(6) and (7) of the Act and
that the Millwrights and the Sheet Metal Workers are
labor organizations within the meaning of Section 2(5)
of the Act.II. THEDISPUTE
A. Background and Facts of DisputeThe Employer is a contractor at the General FoodsMaxwell House plant in Houston, Texas, where it fab-
ricates, installs, maintains, and repairs food processing
systems. James Campbell, the Employer's general
manager, testified without contradiction that the Em-
ployer has been a contractor at the Maxwell House fa-cility since the 1940s. It has been performing the workin dispute since at least the late 1980s. The Employer's
employees are now, and since the 1920s have been,
represented by the Sheet Metal Workers, with whom
the Employer is signatory to a collective-bargaining
agreement effective from April 1, 1989, through March
31, 1992.1Article 1 of the agreement, entitled ``Juris-diction of Work,'' provides:This agreement covers the rates of pay and condi-tions of employment of all employees of the Em-
ployer engaged in but not limited to the (a) manu-
facture, fabrication, assembling, handling, erec-
tion, installation, dismantling, conditioning adjust-
ment, alteration, repairing and servicing of all fer-
rous or non-ferrous metal work and all other ma-
terials used in lieu thereof and of all air-veyour
systems and air handling systems regardless of
material used including the setting of all equip-
ment and all reinforcements in connection there-
with; (b) all lagging over insulation and all duct
lining; (c) testing and balancing of all air handling
equipment and duct work; (d) the preparation of
all shop and field sketches used in fabrication and
erection; including those taken from original ar-
chitectural and engineering drawings or sketches;
and (e) all other work included in the jurisdic-
tional claims of Sheet Metal Workers' Inter-
national Association.The constitution and ritual of the Sheet Metal Work-ers' International Association, incorporated into the
collective-bargaining agreement between the Employer
and the Sheet Metal Workers in subpart (e) above,
claims in article 1, section 5, ``Trade Jurisdiction,''
work including the following:any and all sheet metal work used in connectionwith or incidental to the equipment and operation
of ... mills, factories, warehouses, manufac-

turing plants ... including elevator legs and en-

closures, chutes, hoppers, carriers, spirals, auto-
matic and other conveyors ... pipes and fittings

... blowers (subsection 5(i)); and the fastening

of any and all materials and equipment specified
in this jurisdictional claim ... the making of all

connections, attachments, seams and joints (sub-
section 5(a)).The Millwrights have never had a collective-bar-gaining relationship with the Employer. The Mill-
wrights have had collective-bargaining agreements
with employers other than Blumenthal, and those em-
ployers have employed millwrights to perform work at
the Maxwell House facility similar to the work in dis- 59CARPENTERS LOCAL 2232 (BLUMENTHAL SHEET METAL)2From the 1940s until 1951, the Millwrights was part of Car-penters Local No. 213. They obtained a separate charter in 1951.3The Millwrights would also include in its claim the installationof pumps and compressors. The parties have stipulated, however,
that the Employer does not perform such work at the Maxwell
House facility. Thus, the installation of pumps and compressors is
not part of the work in dispute.pute from the 1940s2until the late 1980s. Accordingto uncontradicted testimony by millwright Cecil
Sparks, employees represented by the Millwrights in-
stalled nearly all the machinery at Maxwell House
when it moved to its present location in 1946. The
Millwrights' business manager, Mike Higgins, testified
that on several occasions since 1988 he unsuccessfully
attempted to recapture the disputed work by soliciting
officials of Maxwell House and General Foods Cor-
poration to influence the Employer to negotiate a col-
lective-bargaining agreement with the Millwrights.On the morning of May 28, 1991, the Millwrightspicketed the Employer, inter alia, at the employee
parking lot and the contractors' gate at the Maxwell
House facility. The picket signs statedThis is to advise the public that Blumenthal doesnot employ members of or have a contract with
Carpenters District Council of Houston & Vicin-
ity. This dispute is with Blumenthal Sheet Metal
only. This is not intended to induce or coerce
other employers, their employees, or their sup-
pliers.Blumenthal Manager Campbell spoke with Mill-wrights' business manager, Higgins, that afternoon by
telephone. Campbell testified that he asked Higgins
why the Millwrights were picketing Blumenthal, and
Higgins responded that ``he just wants to get his mill-
wrights in there [Maxwell House] and do the work.''
Campbell asked ``what it would take to get the picket
lines down,'' and Higgins said ``[w]e need to sit down
and negotiate a contract, put some of our millwrights
to work.''The Millwrights continued picketing the Employerat the Maxwell House worksite on May 29, 1991, but
confined the picket line to the contractors' gate. On
May 29, Millwrights' representative J. D. McClister
visited Campbell and told him that the Millwrights
would continue picketing for ``[a]s long as it takes
... we just want you to put our millwrights to

work.'' McClister added that he ``couldn't guarantee''
that Millwrights would discontinue picketing. On May
30, Millwrights began picketing at the Employer's fab-
rication shop in addition to the Maxwell House work-
site. Picketing continued at both locations until about
June 5, 1991, when counsel for the Millwrights noti-
fied the Board's Regional Director for Region 16 that
it would withdraw the pickets pending resolution of
this jurisdictional dispute by the Board.B. Work in DisputeThe work in dispute involves the installation of tran-sitions, metal bins and spouting over 10 gage, screw
augers, blowers, grinders, rotary valves, slide gates,and bucket elevators and the setup of machinery per-formed by employees of Blumenthal Sheet Metal Co.
at the General Foods and Maxwell House facility lo-
cated at Houston, Texas.3C. Contentions of the PartiesThe Employer and the Sheet Metal Workers contendthat reasonable cause exists to believe that the Mill-
wrights engaged in conduct which violated Section
8(b)(4)(D) of the Act. They assert that the Millwrights
established a picket line with the object of inducing the
Employer to enter into a collective-bargaining agree-
ment with the Millwrights and to assign the disputed
work, presently performed by the Employer's employ-
ees represented by the Sheet Metal Workers, to em-
ployees represented by the Millwrights. Further, they
allege that the Employer does not have a collective-
bargaining agreement with the Millwrights, but that the
Employer and the Sheet Metal Workers are parties to
a collective-bargaining agreement. They contend that
these and other factors, including the Employer's pref-
erence and past practice and economy and efficiency
of operations, favor the continued assignment of the
disputed work to the Employer's employees rep-
resented by the Sheet Metal Workers.The Millwrights contend that the work should beawarded to employees it represents based on jurisdic-
tional awards between the Carpenters International
Union and the Sheet Metal Workers' International
Union, International union agreements, area and indus-
try practice, past practice, skills, economy and effi-
ciency.D. Applicability of the StatuteBefore the Board may proceed with a determinationof the dispute pursuant to Section 10(k) of the Act, it
must be satisfied that reasonable cause exists to believe
that Section 8(b)(4)(D) has been violated and that the
parties have not agreed on a method for the voluntary
adjustment of the dispute.The parties have stipulated, and we find, that thereis no agreed-on method for voluntary adjustment of
their dispute. We further find, based on the Mill-
wrights' picketing the Employer at its fabrication shop
and Maxwell House worksite, that reasonable cause
exists to believe that a violation of Section 8(b)(4)(D)
has occurred. Accordingly, we find that the dispute is
properly before the Board for determination. 60DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
E. Merits of the DisputeSection 10(k) requires the Board to make an affirm-ative award of disputed work after considering various
factors. NLRB v. Electrical Workers IBEW Local 1212(Columbia Broadcasting), 364 U.S. 573 (1961). TheBoard has held that its determination in a jurisdictional
dispute is an act of judgment based on common sense
and experience, reached by balancing the factors in-
volved in a particular case. Machinists Lodge 1743(J.A. Jones Construction)
, 135 NLRB 1402 (1962).The following factors are relevant in making the de-termination of the dispute.1. Certifications and collective-bargainingagreementsThere is no evidence that the Board has certified theSheet Metal Workers or the Millwrights as the collec-
tive-bargaining representative of the Employer's em-
ployees. Since the 1920s, however, the Employer and
the Sheet Metal Workers have been parties to succes-
sive collective-bargaining agreements. Article 1 of
their current agreement covers the work in dispute. On
the other hand, the Employer has never had a collec-
tive-bargaining relationship with the Millwrights. Ac-
cordingly, we find that this factor favors awarding the
disputed work to employees represented by the Sheet
Metal Workers.2. Employer preference and past practiceThe Employer has assigned the disputed work toemployees represented by the Sheet Metal Workers
and prefers that assignment. Accordingly, we find that
this factor favors awarding the disputed work to em-
ployees represented by the Sheet Metal Workers.3. Area and industry practiceThe evidence regarding area and industry practice ismixed. In addition to the Employer, the record shows
that at least two other Houston-area employers perform
work similar to the work in dispute using employees
represented by the Sheet Metal Workers. The record
also shows, however, that employees represented by
the Millwrights have performed work of the type in
dispute. Thus, the record indicates that the kind of
work in dispute is performed by both sheet metal
workers and millwrights. This factor does not favor
awarding the disputed work to either group of employ-
ees.4. Skills and trainingThe evidence shows that both sheet metal workersand millwrights complete 4-year apprenticeship pro-
grams and receive extensive on-the-job training. Mem-
bers of both trades have traditionally performed work
similar to that in dispute for various Houston-area em-ployers. Thus, employees represented by either theSheet Metal Workers or those represented by the Mill-wrights possess the requisite skills and training to per-
form the disputed work. Accordingly, this factor does
not favor awarding the disputed work to either group
of employees.5. Economy and efficiency of operationsThe Employer asserts that it is more efficient andeconomical to perform the disputed work using em-
ployees represented by the Sheet Metal Workers.
Uncontroverted testimony by Employer General Fore-
man Kenneth Rose shows that the Employer's work at
the Maxwell House facility primarily consists of fabri-
cating and installing entire food processing systems
which sometimes span 15 floors in height and involve
hundreds of sheet metal parts. He further testified that
the disputed work constitutes only portions of entire
systems. Thus it is more economical and efficient to
assign the work to sheet metal workers who are able
to perform the full range of work required to fabricate
and install the systems. Millwrights would make partial
installations and otherwise would stand by. Finally, the
Employer's employees, some of whom have worked at
the Maxwell House facility for more than 10 years, are
thoroughly familiar with the entire plant.We find that the factor of economy and efficiencyof operations favors awarding the disputed work to
employees represented by the Sheet Metal Workers.6. Jurisdictional agreements and awards andworkassignments
The Millwrights contends that its history of awardsin jurisdictional disputes, interunion agreements, and
work assignments by employers to employees it rep-
resents favor award of the work in dispute to employ-
ees it represents. It produced extensive documentary
evidence in support. For the following reasons, we do
not accord significant weight to this evidence.Regarding evidence of awards in other jurisdictionaldisputes, we note that the Employer was not a party
to any of the jurisdictional disputes relied on by the
Millwrights, and that none of those disputes involved
work at the Maxwell House facility. In fact, only three
of the awards involved disputes between the Mill-
wrights and the Sheet Metal Workers. Moreover, most
are limited to specific jobs. Finally, the most recent
award issued in 1968, and others are more than 40
years old.There is no evidence that the Millwrights and theSheet Metal Workers are parties to an interunion
agreement governing assignment of the work in dis-
pute. The record contains only one jurisdictional agree-
ment between the Sheet Metal Workers and the Mill-
wrights (or its predecessor organization, CarpentersUnion). That agreement was signed in 1928 and in- 61CARPENTERS LOCAL 2232 (BLUMENTHAL SHEET METAL)4As previously noted, under area and industry practice, evidenceregarding the work assignments of other employers is mixed.volved work associated with construction of an un-specified type of building in Chicago, Illinois.4Based on these considerations, we find that this fac-tor does not favor awarding the work in dispute to ei-
ther group of employees.ConclusionsAfter considering all the relevant factors, we con-clude that employees represented by the Sheet Metal
Workers are entitled to perform the work in the dis-
pute. We reach this conclusion relying on the collec-
tive-bargaining agreement between the Employer and
the Sheet Metal Workers, the Employer's preference
and past practice, and economy and efficiency of oper-
ation.In making this determination, we are awarding thework to employees represented by the Sheet Metal
Workers, not to that Union or its members. The deter-
mination is limited to the controversy that gave rise to
this proceeding.DETERMINATION OF DISPUTEThe National Labor Relations Board makes the fol-lowing Determination of Dispute.1. Employees of Blumenthal Sheet Metal Co. rep-resented by Sheet Metal Workers' International Asso-
ciation, Local Union 54 are entitled to perform the
work of installing transitions, metal bins and spouting
greater than 10 gage, screw augers, blowers, grinders,
rotary valves, slide gates, and bucket elevators and the
set up of machinery at the General Foods and Maxwell
House facility located at Houston, Texas.2. Carpenters District Council of Houston & Vicin-ity and its Member, Millwrights Local Union No.
2232, a/w United Brotherhood of Carpenters and Join-
ers of America, AFL±CIO±CLC is not entitled by
means proscribed by Section 8(b)(4)(D) of the Act to
force Blumenthal Sheet Metal Co. to assign the dis-
puted work to employees represented by it.3. Within 10 days from this date, Carpenters DistrictCouncil of Houston & Vicinity and its Member, Mill-
wrights Local Union No. 2232, shall notify the Re-
gional Director for Region 16 in writing whether it
will refrain from forcing the Employer, by means pro-
scribed by Section 8(b)(4)(D), to assign the disputed
work in a manner inconsistent with this determination.